                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

SOUTHLAW, PC,

                   Plaintiff,                            4:17CV3104

      vs.
                                                           ORDER
CHRISTINE L. SWANSON, NANCY L.
BLACK, INTERNAL REVENUE
SERVICE, NEERPARK INC., and
UNITED STATES OF AMERICA,

                   Defendants.


      On January 4, 2019, the undersigned magistrate received the following
email from counsel for the Defendants, the Internal Revenue Service (IRS) and the
United State of America (USA):

      At the end of the day on December 21, 2018, the appropriations act that had
      been funding the Department of Justice expired and appropriations to the
      Department lapsed. The same is true for several other Executive agencies,
      including the federal Defendant (Department of the Treasury, Internal
      Revenue Service). The Department does not know when funding will be
      restored by Congress. Absent an appropriation, Department of Justice
      attorneys and employees of the federal Defendant are prohibited from
      working, even on a voluntary basis, except in very limited circumstances,
      including “emergencies involving the safety of human life or the protection
      of property.” 31 U.S.C. § 1342.

      Therefore, the United States respectfully asks that the Court continue the
      status conference set for 9:00 a.m. on January 10, 2019 until a time after
      Congress has restored appropriations to the Department of Justice.

      IT IS ORDERED:

      The telephone conference scheduled for January 10, 2019 at 9:00 a.m. is
continued to a date and time yet to be determined.
      Counsel for the IRS/USA shall contact chambers by email addressed to
zwart@ned.uscourts.gov within 10 days following the restoration of funding for,
and the operation of, the United States Department of Justice. The court will
contact the parties to reschedule the telephone conference at that time.

      A copy of this order shall be mailed to Defendant, Nancy L. Black at her
address of record.



      Dated this 4th day of January, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                        2
